United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-03 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. (Name of small business issuer in its charter) Delaware 26-2202544 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R 1 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of March 31, 2009 and December 31, 2008 3 Statement of Operations for the Three Months ended March 31, 2009 4 Statement of Changes in Partners’ Capital for the Three Months ended March 31, 2009 5 Statement of Cash Flows for the Three Months ended March 31, 2009 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-18 Item 4: Controls and Procedures 18-19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 21-24 2 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 334,600 $ 20,839,700 Accounts receivable – affiliate 1,657,500 70,600 Short-term hedge receivable due from affiliate 4,263,300 — Total current assets 6,255,400 20,910,300 Oil and gas properties, net 153,405,500 47,592,400 Construction in progress 64,947,500 115,371,700 Long-term hedge receivable due from affiliate 2,704,400 — $ 227,312,800 $ 183,874,400 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 17,600 $ 3,900 Short-term hedge liability due to affiliate 10,600 — Total current liabilities 28,200 3,900 Asset retirement obligation 1,540,000 957,000 Long-term hedge liability due to affiliate 800 — Partners’ capital: Managing general partner 18,260,200 6,395,600 Investors partners (20,152.50 units) 200,527,300 201,171,100 Accumulated other comprehensive income 6,956,300 — Investor subscription receivable — (24,653,200 ) Total partners' capital 225,743,800 182,913,500 $ 227,312,800 $ 183,874,400 The accompanying notes are an integral part of these financial statements. 3 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. STATEMENT OF OPERATIONS (Unaudited) Three Months Ended March 31, 2009 REVENUES Natural gas and oil $ 2,532,400 Total revenues 2,532,400 COSTS AND EXPENSES Production 583,100 Depletion 2,210,000 Accretion of asset retirement obligation 18,600 General and administrative 41,600 Total expenses $ 2,853,300 Net loss (320,900 ) Allocation of net earnings (loss): Managing general partner $ 322,900 Investor partners $ (643,800 ) Net loss per limited partnership unit $ (32 ) The accompanying notes are an integral part of these financial statements. 4 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE THREE MONTHS ENDED March 31, 2009 (Unaudited) Accumulated Managing Other Investor General Investor Comprehensive Subscription Partner Partners Income Receivable Total Balance at January 1, 2009 $ 6,395,600 $ 201,171,100 $ — $ (24,653,200 ) $ 182,913,500 Syndication and offering costs 9,451,900 — Total contributions 9,451,900 — Syndication and offering costs, immediately charged to capital (9,451,900 ) — Participation in revenues and expenses: Net production revenues 575,100 1,374,200 — — 1,949,300 Depletion (234,400 ) (1,975,600 ) — — (2,210,000 ) General and administrative (12,300 ) (29,300 ) — — (41,600 ) Accretion of asset retirement obligation (5,500 ) (13,100 ) — — (18,600 ) Net earnings (loss) 322,900 (643,800 ) — — (320,900 ) Other comprehensive income — — 6,956,300 — 6,956,300 Asset contributions 11,541,700 — — — 11,541,700 Subscription received — — — 24,653,200 24,653,200 Balance at March 31, 2009 $ 18,260,200 $ 200,527,300 $ 6,956,300 $ — $ 225,743,800 The accompanying notes are an integral part of these financial statements. 5 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. STATEMENT OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 Cash flows from operating activities: Net loss $ (320,900 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depletion 2,210,000 Accretion of asset retirement obligation 18,600 Increase in accounts receivable-affiliate (1,586,900 ) Increase in accrued liabilities 13,700 Net cash provided by operating activities 334,500 Cash flows from investing activities: Oil and gas well drilling contract paid to MGP (45,492,800 ) Net cash used in financing activities (45,492,800 ) Cash flows from financing activities: Partners’ capital contribution 24,653,200 Net cash provided by financing activities 24,653,200 Net decrease in cash and cash equivalents (20,505,100 ) Cash and cash equivalents at beginning of period 20,839,700 Cash and cash equivalents at end of period $ 334,600 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Lease costs 1,477,800 Tangible drilling costs 10,063,900 Syndication and offering costs 9,451,900 $ 20,993,600 Asset retirement obligation $ 564,400 The accompanying notes are an integral part of these financial statements. 6 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. NOTES TO FINANCIAL STATEMENTS March 31, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas Resources Public 18-2008 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 4,424 Limited Partners or Investor General Partners. The Partnership was formed on April 8, 2008 to drill and operate gas wells located primarily in western Pennsylvania, West Virginia, Indiana, Michigan, Ohio and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of March 31, 2009 and for the three months ended March 31, 2009 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission. However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-K for the year ended December 31, 2008. The results of operations for the three months ended March 31, 2009 may not necessarily be indicative of the results of operations for the year ended December 31, 2009. Partnership operations began April 8, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period. Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information. Credit is extended on an unsecured basis to many of its energy customers. At March 31, 2009 and December 31, 2008, the Partnership's MGP's credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $1,233,700 at March 31, 2009 and $80,100 at December 31, 2008 which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS RESOURCES PUBLIC 18-2008 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) March 31, 2009 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are recorded at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets' estimated useful lives. In addition, accumulated depletion includes impairment adjustments to reflect the write-down to fair market value of the oil and gas properties. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: March 31, December 31, 2009 2008 Natural gas and oil properties: Proved properties: Leasehold interests $ 2,959,500 $ 1,481,700 Wells and related equipment 152,762,300 46,217,000 155,721,800 47,698,700 Accumulated depletion (2,316,300 ) (106,300 ) $ 153,405,500 $ 47,592,400 Construction Progress (“CIP”) of oil and gas properties at December 31, 2008 was $115,371,700. As of the three months ended March 31, 2009 CIP decreased $50,424,200 and is included in the three months ended March 31, 2009 oil and gas properties balance. The remaining balance in CIP of $64,947,500 is expected to be completed in 2009. Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, The Hierarchy of Generally Accepted Accounting Policies ("SFAS 162"), which reorganizes the GAAP hierarchy.
